DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed November 20, 2021. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
	
Response to Argument and Amendment
The response filed on 12/17/21has been entered. 

Applicant’s arguments filed 12/17/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1-29 are pending in this office action.  Claims 27-29 are newly added. 
		

Claim(s) 1, 2, 10-12, 15, 23 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Preiss-Bloom et al. (WO 2008/076407 or US 8,133,484) is withdrawn based on the argument. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
 No proper antecedent basis or conception in context with that described in the specification at the time of filing the instant application is apparent for the recitation of 


Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Milbocker (US 2002/0049503). 
 With regards to instant claim 1, Milbocker teaches providing a discrete covering of adhesive (thus it comprises an adhesive layer, see 0045) and a non-adhesive layer comprising an implantable device (i.e., surgical device see 0049) comprising a flexible porous plug arranged to retain a surgical adhesive wherein the plug is a carrier of the adhesive wherein the adhesive for creating a tissue bond, the plug arranged to fit within and occlude a tissue or muscle wall defect wherein at least a portion of the flexible plug includes a cavity which permits delivery of an additional adhesive into the plug so that the plug conforms to any irregularities in the tissue or muscle wall defining the defect to form a cured solid plug of adhesive and a flexible plug (thus as interpreted by the Examiner the adhesive is in the plug thus discrete, see 0049) or the plug would contain an adhesive that may be released by water, or alternatively, removing a protective surface and then have the mesh applied thereon. Or alternatively, the plug may contain no adhesive and the fixing mesh with adhesive is applied over the plug (see 0073) thus, meets the limitation of a non-adhesive layer (see same)comprising a cross-linking protein i.e., an albumin (see 0048) and the discrete adhesive layer maybe in the form of a patch  (see0043, as required by instant claim2) wherein the mesh is coated with a non-adhesive layer an ethyl cellulose (see 0072, as required by instant claims 3-4).

Claim(s) 1, 2, 4, 10-20, and 24 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Komlos et al. (US 8,961,544).  
Komlos teaches regards to instant claims 1 with regards to instant claim 1 Komlos teaches an adhesive material whichcomprises a cross-linkable protein and a non-toxic material which induces cross-linking of thecross-linkable protein, wherein the cross-linkable protein includes gelatin and the non-toxicmaterial comprises transglutaminase (see 0008) wherein the adhesive material useful in surgical application, wherein it comprises gelatin-transglutaminase hemostatic device (see col. 8, lines 51+) such as a patch (see same, as required by instant claim 2) wherein the patch, comprisies a gelatin layer and a reinforcing back layer,wherein said gelatin layer comprises gelatin and an enzyme integrated into a carrier selectedfrom a group consisting of: HPC (hydroxypropyl cellulose, as required by instant claim 4), the concentration of gelatin solution is from 1-20% (see col. 8 lines 16+ as required by instant claims 16-18) with a density of 5-100mg/cm3 (see col. 8, lines 23+, as required by instant claims13 and 19-20) and has a concentration of 0.05-2 mg transglutaminase cm3 gelatin (as required by instant claim 24, see col.8, lines 40-45). Komlos teaches that the transglutaminase is incorporated into the gelatin matrix. 

New Claim Rejections - 35 USC § 103 (Necessitated by amendment)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milbocker (US 2002/0049503) in view of Iram et al. (US 9,636,433) and Sheetrit (WO 2019003224) and Komlos et al. (US 8,961,544) and further in view of Preiss-Bloom (WO 2019003224). 
 With regards to instant claim 1, Milbocker teaches providing a discrete covering of adhesive (thus it comprises an adhesive layer, see 0045) and a non-adhesive layer comprising an implantable device (i.e., surgical device, see 0049) comprising a flexible 
However, Milbocker fails to teach claims 6-29. Additionally, Milbocker teaches the shape can be in the form can be shaped to extend across and beyond the tissue aperture (see claim 22, as required by instant claim 27) Therefore any shape is reasonable. 
Iram teaches a an implantable device (see col. 34, lines 35+) wherein is a crosslinked hydrogel composition comprising (fish; see column 9, line 37-38) gelatin (see column 9, line 37-38) (see instant claim 10) and a non-toxic cross-linking material such as (microbial; see column 13, lines 4-5; see instant claim 14) transglutaminase (see abstract) The cross-linking process may occur in situ (see column 4, lines 1-2; see 
Sheetrit teaches adhesion in biological system mediated by cross-linking nanofiber protein and a transglutaminase (see 0022-0023) wherein the cross linkable protein polymer is gelatin (see 0029) and the concentration of 1 mg:1g of  transglutaminase and gelatin (as required by instant claim 24)
Komlos teaches adhesive material useful in surgical application, wherein it comprises gelatin-transglutaminase hemostatic device (see col. 8, lines 51+) such as a patch (see same) the concentration of gelatin solution is from 1-20% (see col. 8 lines 16+ as required by instant claims 16-18) with a density of 5-100mg/cm3 (see col. 8, lines 23+, as required by instant claims13 and 19-20) and has a concentration of 0.05-2 mg transglutaminase cm3 gelatin (as required by instant claim 24, see col.8, lines 40-45). Komlos teaches that the transglutaminase is incorporated into the gelatin matrix according to one or more of mixing before drying the matrix or after drying the matrix (as required by instant claims 21-22).
Preiss-Bloom teaches an adhesive material for medical use (see abstract) wherein the device is a hemostatic device (see pg 1, lines 5+) comprising adhesive material (see pg 19, lines 29+) comprising a biocompatible material (i.e., an enzymatically crosslinked gelatin (as required by instant claims 1, 10, see pg 47, lines19+) and the matrix is a gelatin and transglutaminase (as required by instant claim 11, see same)  as a foam (see pg 16, lines 20+, as required by instant claim 12) with a non-adhesive layer i.e., a backing layer (see pg 47,  lines 19+) as an patch (see pg 45, as required by instant claim 2) in a shape of a square (see pg 46, lines6+ as required by  (i.e., no more than 10%, as required by instant claim 23, see pg 46, line28+).  One of ordinary skill in the art would have incorporated Preiss-Bloom’s teaching of a medical device into a discrete adhesive unit as taught by Milbocker with a reasonable expectation that the incorporation would yield a discrete medical device as recited by the claims.
It would have been obvious to modify Milbocker teaching incorporating the cited references with a reasonable expectation of success that the non-adhesive portion will remain at the site with the medication. 
Accordingly, the person of ordinary skill in the art, having the laboratory walls hung with the teachings of the prior art, would have been motivated to combine the teachings to produce a discrete adhesive device. The person of ordinary skill in the art would have been motivated to do so to attain the known advantages of using the device for implants 
Accordingly, the invention as claimed is prima facie obvious.  

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-29 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3-20 of U.S. 6099834.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to a device – a mesh in the copending claims and a discrete device i.e., a patch in the instant claims (see claims 1-2 of the instant and claims 1  in the copending application. 
       Both applications recite using the same compositions and/or derivatives thereof.  The compositions recited in the claims are anticipatory of each other (see both sets of claims).
With regards to the mesh, a mesh can be a patch.
      	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 
Claim 1-29 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent 8,961,544. Although the claims at issue are not identical, they are not patentably distinct from each other.  The 544 teaches a patch comprising an implantable surgical mesh, a cross-linkable proteinmatrix and a protein cross-linking enzyme in contact with said matrix for cross-linking said cross-linkable protein, wherein said matrix is incorporated into, layered on or surrounding said mesh, wherein said cross-linkable protein comprises gelatin, wherein said gelatin is present in aprotein matrix and wherein said matrix has a density in a range of from 5 to 100 mg/cm3, wherein said cross-linkable protein matrix comprises porous gelatin foam; wherein said gelatinfoam compri
Applicant's request that the Double Patenting rejection be held in abeyance until it is made permanent is noted but will be maintained in this Office Action and future Office Actions until withdrawn.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/           Primary Examiner, Art Unit 1615                                                                                                                                                                                             02/09/22